J-A10004-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 LAUREL RUN ESTATES LLC AND     :               IN THE SUPERIOR COURT OF
 LAUREL RUN ESTATES MOBILE HOME :                    PENNSYLVANIA
                                :
                                :
           v.                   :
                                :
                                :
 JAMES HALKE AND ANNIE TYMINSKA :
                                :               No. 1115 MDA 2021
               Appellants       :

                Appeal from the Order Entered July 23, 2021
              In the Court of Common Pleas of Luzerne County
                     Civil Division at No(s): 2020-03712


BEFORE: PANELLA, P.J., KUNSELMAN, J., and KING, J.

MEMORANDUM BY PANELLA, P.J.:              FILED: SEPTEMBER 26, 2022

      This matter involves a protracted landlord-tenant dispute over a lot

located in a manufactured home park owned by appellee Laurel Run Estates,

LLC and leased by appellants James Halke and Annie Tyminska (collectively,

“Tenants”). After careful review, we dismiss this appeal.

      On January 22, 2020, Laurel Run initiated this landlord-tenant action

against Tenants by filing suit before the magisterial district judge alleging that

Tenants failed to pay their monthly rent for over two years. Tenants filed a

civil cross-complaint, and a hearing was held on February 26, 2020. On March

2, 2020, the magisterial district judge entered judgments in favor of Laurel

Run in both matters. Specifically, the court awarded Laurel Run $9,436.00

and possession of the property. Thereafter, Tenants filed, in the Court of

Common Pleas, a pro se consolidated notice of appeal from each of the
J-A10004-22


judgments, and Laurel Run filed a complaint and then an amended complaint.

Tenants filed preliminary objections to the amended complaint, and Laurel

Run filed a response.

      In addition, Tenants filed a pro se supersedeas affidavit and a petition

to proceed in forma pauperis. The trial court granted the petition to proceed

in forma pauperis, and, pursuant to Pa.R.Civ.P.M.D.J. 1008(c), Tenants were

not required to post a deposit with the prothonotary to secure the

supersedeas. However, when Tenants failed to make monthly rental payments

as required of indigent tenants under Pa.R.Civ.P.M.D.J. 1008(c)(3)(b)(iii),

Laurel Run filed a praecipe for termination of the supersedeas. Consequently,

the prothonotary issued an order terminating the supersedeas, and the

prothonotary issued a writ of possession to the sheriff directing the property

be delivered to Laurel Run.

      Tenants then filed an emergency motion to dissolve and vacate the writ

of possession, and the trial court scheduled a hearing on the matter. The

following day, the trial court entered an order denying the emergency motion.

Tenants filed a motion for reconsideration and stay of eviction, which the trial

court denied. Several weeks later, Tenants file a motion seeking to reinstate

their appeal before the trial court, and a stay of execution. Again, the trial

court denied Tenants’ requests in an order filed on July 23, 2021. Counsel for

Tenants withdrew his appearance, and Tenants filed this appeal pro se.




                                     -2-
J-A10004-22


       However, before we may address the merits of the case before us, we

note   that   appellate   briefs   must    materially   conform   to   the   briefing

requirements set forth in the Pennsylvania Rules of Appellate Procedure. See

Giant Food Stores, LLC v. THF Silver Spring Development, L.P., 959

A.2d 438, 443 (Pa. Super. 2008). When a party’s brief fails to conform to the

Rules of Appellate Procedure and the defects are substantial, an appellate

court may, in its discretion, quash or dismiss the appeal pursuant to Rule

2101. See id.

       Our Rules of Appellate Procedure provide the following guidelines

regarding the content of an appellant’s brief:

       Rule 2111. Brief of the Appellant

       (a) General rule.--The brief of the appellant, except as otherwise
       prescribed by these rules, shall consist of the following matters,
       separately and distinctly entitled and in the following order:

              (1) Statement of jurisdiction.
              (2) Order or other determination in question.
              (3) Statement of both the scope of review and the
              standard of review.
              (4) Statement of the questions involved.
              (5) Statement of the case.
              (6) Summary of argument.
              (7) Statement of the reasons to allow an appeal to
              challenge the discretionary aspects of a sentence, if
              applicable.
              (8) Argument for appellant.
              (9) A short conclusion stating the precise relief
              sought.
              (10) The opinions and pleadings specified in
              Subdivisions (b) and (c) of this rule.
              (11) In the Superior Court, a copy of the statement of
              errors complained of on appeal, filed with the trial
              court pursuant to Rule 1925(b), or an averment that

                                          -3-
J-A10004-22


            no order requiring a statement of errors complained
            of on appeal pursuant to Pa.R.A.P. 1925(b) was
            entered.

Pa.R.A.P. 2111. In addition, Rules of Appellate Procedure 2114 through 2119

specify in greater detail the material to be included in briefs on appeal. See

Pa.R.A.P. 2114-2119.

      In particular, Rule 2119 addresses the argument section of appellate

briefs and provides, in part, as follows:

      Rule 2119. Argument

      (a) General rule. The argument shall be divided into as many
      parts as there are questions to be argued; and shall have … such
      discussion and citation of authorities as are deemed pertinent.

Pa.R.A.P. 2119(a).

      “The Rules of Appellate Procedure state unequivocally that each

question an appellant raises is to be supported by discussion and analysis of

pertinent authority.” Estate of Haiko v. McGinley, 799 A.2d 155, 161 (Pa.

Super. 2002); Pa.R.A.P. 2119(b). “Appellate arguments which fail to adhere

to these rules may be considered waived, and arguments which are not

appropriately developed are waived. Arguments not appropriately developed

include those where the party has failed to cite any authority in support of a

contention.” Lackner v. Glosser, 892 A.2d 21, 29-30 (Pa. Super. 2006)

(citations omitted). This Court will not act as counsel and will not develop

arguments on behalf of an appellant. See Irwin Union National Bank and

Trust Company v. Famous and Famous and ATL Ventures, 4 A.3d 1099,


                                      -4-
J-A10004-22


1103 (Pa. Super. 2010) (citing Commonwealth v. Hardy, 918 A.2d 766 (Pa.

Super. 2007)).

      As previously stated, this Court may quash or dismiss an appeal where

the appellant presents the Court with a defective brief or reproduced record.

See Pa.R.A.P. Rule 2101 (stating that an appeal may be quashed or dismissed

if the defects in the appellate brief or reproduced record are substantial). In

Karn v. Quick & Reilly Incorporated and Fleet Boston Financial

Company, 912 A.2d 329 (Pa. Super. 2006), a panel of this Court was

presented with a deficient appellate brief. There, this Court observed that the

appellant’s brief contained multiple violations of the Pennsylvania Rules of

Appellate Procedure. As a result, the panel concluded that the appropriate

remedy was to “dismiss the appeal due to the substantial briefing defects in

[the a]ppellant’s brief, which hampered our ability to conduct meaningful

appellate review.” Id. at 337.

      “Although this Court is willing to liberally construe materials filed by a

pro se litigant, pro se status confers no special benefit upon the appellant.”

Commonwealth v. Adams, 882 A.2d 496, 498 (Pa. Super. 2005) (citing

Commonwealth v. Lyons, 833 A.2d 245, 252 (Pa. Super. 2003)). “To the

contrary, any person choosing to represent himself in a legal proceeding must,

to a reasonable extent, assume that his lack of expertise and legal training

will be his undoing.” Adams, 882 A.2d at 498 (citing Commonwealth v.

Rivera, 685 A.2d 1011 (Pa. Super. 1996)).


                                     -5-
J-A10004-22


      To say that the defects in Tenants’ brief are minor would be an

understatement. Rather, there are substantial defects in the appellate brief

which compel us to dismiss this appeal.

      Tenants’ pro se appellate “brief” contains no: Statement of jurisdiction,

Order or other determination in question; Statement of both the scope of

review and the standard of review; Statement of the questions involved;

Statement of the case; Summary of argument; “Argument” for appellant; or

a copy of the statement of errors complained of on appeal, filed with the trial

court pursuant to Rule 1925(b). Rather, Tenants’ brief presents a disjointed

list of eighteen complaints. Appellants’ Brief, at 1-11 (unnumbered). Tenants

also present a conclusory request for relief. See Appellants’ Brief, at 12

(unnumbered).

      Any purported argument section of Tenants’ brief is non-existent beyond

bald allegations of error in the trial court. Essentially, Tenants’ brief consists

of a rambling litany of alleged instances of trial court error lacking any real

analysis. For example, Tenants’ paragraph 16 spans one and one-half pages

but consists of only three sentences. See Appellants’ Brief at 9-10

(unnumbered). The second sentence is a run-on “argument” spanning over

twenty lines. See id. Consequently, it is impossible to determine exactly what

Tenants’ argument entails.

      Moreover,    although   Tenants’   brief   contains   eighteen   numbered

paragraphs, we observe that the brief consists of general statements reflecting


                                      -6-
J-A10004-22


how Tenants see the facts and history of this case and lacks any discussion

and analysis of pertinent legal authority. Consequently, the lack of any legal

analysis hinders meaningful appellate review.

      In summary, we are perplexed by Tenants’ incomprehensible analysis

and discussion. The unclear discourse precludes our appellate review. We

recognize that Tenants are acting pro se. However, as we previously

mentioned, their status as a pro se litigants does not relieve them of the

responsibility to conform to the applicable rules. Therefore, because the

substantial defects in the appellate brief filed by Tenants preclude us from

conducting meaningful judicial review of any purported “issues,” we conclude

that dismissal is the appropriate disposition for this appeal.

      In light of this dismissal, the ruling of the trial court stands.

      Appeal dismissed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/26/2022




                                       -7-